DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2019/0095798 A1) in view of Chai et al. (US 2020/0134461 A1).
Claim 1:
Baker discloses a system for flexible regularization and adaptable scaling of an artificial neural network (¶13), comprising: 
an interface configured to receive and submit signals (¶48 discloses “the processor units 452 may be interconnected by data networks”); 
a memory (¶46 discloses “on-board memory (ROM or RAM) (not shown) and off-board memory 456A-B”)to store an artificial neural network and training data (¶13 discloses “neural networks” and “During training, the values of the learned parameters are adjusted by a computer system such as the computer system 400 shown in FIG. 4.”), a linear PCA (), a training operator (¶13),(¶16 discloses “The computer system 400 then generates sample random variables 105 ( e.g., through a random number generator program)”); 
a processor, in connection with the interface and the memory, configured to submit the signals and training data into the artificial neural network including a sequence of layers (¶13, Fig. 5), wherein each layer includes a set of neuron nodes (¶13, Fig. 5), wherein a pair of neuron nodes from neighboring layers are mutually connected (¶13 discloses “Each directed arc … goes from a source node in a lower layer to a destination node in a higher layer”) with a plural of trainable parameters to pass the signals from the previous layer to next layer (¶13 discloses “Each directed arc is associated with a numerical value called its "weight." … "learned" parameters.”), wherein the processor executes: 
the random number generator (Abstract discloses “sample random variables”) configured to modify output signals of each of the neuron nodes for regularization (¶19 discloses “Regularizing the latent variables serves the same purpose as the restrictions in the bottleneck layer”) in a stochastic manner (Abstract discloses “stochastic categorical autoencoder learning network (SCAN)”) following a multi-dimensional distribution (Abstract discloses “parameters for parametric probability distributions”; ¶2 discloses “high-dimensional space”; ¶29 discloses “Any d-dimensional distribution”) (¶13 discloses “The nodes in a neural network are often organized into layers … The feed-forward neural network shown in FIG. 5 has an input layer, an output layer, and three inner layers. An inner layer in a neural network is also called a "hidden" layer … each node other than an input node is associated with a numerical value
called its "bias."”); 
the training operator configured to update the artificial neural network parameters by using the training data (¶43 discloses “During normal training of a SCAN … These components and the training process for a network including these components have been described above in connection with FIG. 1.”) such that an output of the artificial neural network provides better values in a plural of objective functions (¶37 disclose “hyperparameter can control the ratio of the standard deviation used during generation to the value of the latent variable during training … SCANs can also be trained to avoid generating data examples that get classified as a different category or to avoid generating data that is like designated negative examples"); and 
the adaptive truncator configured to prune outputs of the neuron nodes at each layer (¶19 discloses “bottleneck layer … (i) a much smaller number of nodes than the input, or (ii) activations of the bottleneck layer that are sparse … non-negligible activations … of the nodes
in the bottleneck layer are restricted to a small subset of nodes.”) in a compressed size (¶3 discloses “This latter source of regularization has the effect of compressing differences”) of the artificial neural network to reduce computational complexity (¶19 discloses “a bottleneck
layer that requires a reduced representation of the data through requiring either (i) a much smaller number of nodes than the input, or (ii) activations of the bottleneck layer that are sparse, that is, the non-negligible activations of the nodes in the bottleneck layer are restricted to a small subset of nodes … Regularizing the latent variables serves the same purpose as the restrictions in the bottleneck layer.” ¶39 discloses “reducing the tendency for a classifier to overfit.”) in downstream testing phase for any new incoming data (¶13 discloses “neural networks” and “During training, the values of the learned parameters are adjusted by a computer system such as the computer system 400 shown in FIG. 4.”).
Baker discloses all of the subject matter as described above except for specifically teaching “an adaptive truncator” and “across layer depth and node width directions of the artificial neural network.”  However, Chai in the same field of endeavor teaches “an adaptive truncator” (¶149 discloses “multi-dimensional data”; ¶133 discloses “video data may comprise 2-dimensional imagery … The audio data may comprise a single dimensional stream … The depth map may comprise a 2-dimensional mask”; ¶41 discloses “the compression of the DNN parameters … hyperparameters provide a flexible way to specify the resource constraints of the target device”; ¶48 discloses compression) and “across layer depth and node width directions of the artificial neural network” (¶33 discloses “The bit precision value for a layer indicates a bit depth of weights for the layer”; ¶50 discloses “network depth”; ¶141 discloses “bit depths of each layer of the BitNet DNN”; ¶147 discloses DNN depth; ¶118 discloses “bit-width”; where, the width are the number of nodes in a specific layer and the depth are the number of layers in a neural network). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Baker and Chai before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to optimize memory size, improve learning rate, and achieve higher performance with lower power consumption (Chai ¶43).  This motivation for the combination of Baker and Chai is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
	
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666